Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 1 of 26

Dear Judge Cercone,

It's very hard to write a letter like this, and | have put it off for a long time. Not because |
don’t feel my mother’s character should be defended, because I do, her character is one of the
best. However, it is difficult to write this because | don’t think any daughter or child should have
to write a letter trying to persuade someone to not take their mother away, but here we are.

My mother is indescribable, she is truly one of the strongest women I know, and I strive
everyday to be as collected, graceful, and calm as she has been through these past years
awaiting this trial. My mother is selfless. She always does the most she can for my brother,
father, and I. | have seen her work opening and closing shifts, and a little more just to be able to
afford to send me to college to pursue my dream, or to take me on a mother daughter shopping
trip.

| know I am a biased opinion however, one thing my mother always taught me was
honesty. So here | am being honest. My mother is no criminal. She is a woman, a mother, a
daughter, a friend, a coworker, and an ally. My friends growing up always saw my mother as
their own. Growing up | saw my mother rock my friend whos dad was an alcoholic to sleep, pay
for my best friend to go to Disney World, and NYC (which was the only time she's ever gone to
either), and | have seen her defend anything that came in the way of people she loved. She is a
ray of light. She is our warrior.

My mother is a joy. | know in court she will appear quiet, maybe stone like in order to
hide her fear. Not her fear of going to jail, but her fear for my family. The fear of us losing her.
My whole family depends on her, maybe me more than most. | call my mother almost everyday,
not necessarily because | need something (Well... ok MAYBE that's the main reason), but
because she is my rock, she holds me down and together. My father depends on her
emotionally and physically to help him push his health to the forefront of his life, without her |
truly don’t think he would be alive. Don’t even get me started on our three dogs and two cats,
who wouldn't know how to even act without her.

So Judge, there isn’t much more | can say beyond what countless others have written to
you, but | can say one thing with the utmost truth. | need my mother.

Thank you for your time,
Kat McMahan.
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 2 of 26

Judge Cercone,

| am writing today to speak on my mother, Liz McMahan, and the impact she has on my day to
day life, as well as the lives of others. It's no secret that my opinion of her may be bias, her
being my mother and all, but | will strive to provide concrete examples of ways that both |, as
well as many others, have come to rely on her and her character throughout the years.

First, Liz has always been there for me, and given me the push | need to be the best that | can
be. She is very important to my emotional and mental health, and has ever been a proponent for
me to better not only myself, but to make the best of any situations that have come my way. Not
only that, but | have come to rely on Liz for housing, guidance, and reassurance in my day to

day life.

Not only is Liz my mother, but she has also been my coworker at Lowe's Home Improvement for
the past 7 months. In the time that | have worked with her, | have seen her work ethic, and how
reliable and dependable she is at work. Not only do | often come to her with issues that need
resolved, but many in the store do, and many more look to her as a figure of leadership and
structure in her position on the front end. Many people at work speak of how they respect her,
rely on her, and commend her work ethic.

Furthermore, as a house guest that has been staying with Liz for an extended time, as well as
having grown up with her my entire life, | have come to see how both my sister and my father
depend on her. My sister shares many of the same feelings that I do, | am sure, in that my
mother provides confidence and reassurance to face our problems head on. My father, while
similar in feelings of confidence, also relies on her for his health. My father, John McMahan,
both loves and relies on Liz, not only for his physical health in reminding him to take
medications, specifically for his heart attack, handle medical paperwork, and assist him when
needed, but relies on her for mental health in his stressful day to day. They cover each other's
flaws and weaknesses, and not only does he rely on her, but she relies on him.

Liz is not only my mother and coworker, but she is my friend, one of the best. There is much in
my life that | would not have had the drive to do, the strength to complete, or the ability to try if
not for her. | would gladly speak for her character as an honorable, hard working, and honest
individual that will always be there to back you up.

Thanks for taking the time to read this, Judge Cercone.

Best,

Joshua McMahan
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 3 of 26

_ 24, 2019

Honorable David Stewart Cercone
United States Court House

17 South Park Row

Erie,PA 16501

 

Dear Judge Cercone,

Elizabeth (Liz) Ann Maley McMahan, is our youngest child. Presently she is celebrating
the BIG Five O! She was born in the aftermath of assassinations, riots, conventions, and,
elections of 1968 on what used to be known as Armistice Day or Veteran's Day,
November 11th. We would like to attest to her character from our special point of view.

We have watched her grow from infancy to the woman she is today. Growing up with an
older brother Pat and sister Kathy, she had plenty of sibling rivalry, but plenty of
protection too!

Elizabeth is a very intelligent woman. She was a very good student and studied very
hard. She held her own and was able to chart her own course and navigate her way
through an elementary and secondary education in St Mary's Parish school and Wooster
City schools. She worked hard and loved school and sports, especially basketball and
tennis. She made varsity tennis her freshman year in high school.

She graduated with honors with a BSBA from Akron University, and is a member of
Delta Gamma Sorority.

Elizabeth has always worked, both volunteering or for income. Her first job at 10 years
old, was a weekend paper route for Wooster's daily newspaper. She worked at various
food service jobs as a teen and did baby sitting for neighbors. She was reliable (never
missed work or late) and trustworthy. During college she worked extra jobs and summer
employment at Rubbermaid, Inc. to help with tuition and her expenses.

In January of 1993, Elizabeth married John R. McMahan at St Bernard's RC church in
Akron. He also was a graduate of The University of Akron, and both she and he lived
and were employed in Erie, PA. Initially, Elizabeth was employed by Sprint, and John
worked for Roadway Freight.

Liz later worked for LCBA; Longaberger Home sales (because she stayed home with her
children); later in Paul Galla's companies (US Netting, Nat'l Tool Grinding, et al); and,
currently with Lowe's, as a head cashier. John has had a long career as a pharmaceutical
representative with the Wyeth and Pfizer companies.
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 4 of 26

As with any maturing family, education and health challenges have not been without
serious worry and adaptation. John's heart attack a few years ago and recovery while
working needed Liz's continuing support, as do Joshua and Katrianna who are attending
out of state schools

Elizabeth has never been in any trouble. She is a very honest person and lives her life by
the rules. Her ability to continue her career has been very difficult, embarassing, and will
probably never be fulfilled in her eyes.

We would consider any sentence that involves the absence of Elizabeth from her family
and friends without consideration of the last five years of "time already served", as the
opposite of swift and equal justice before the law

We are 78 and 80 year old senior citizens. Elizabeth has been there for us throughout our
own aging process. We depend on her for financial advice and insurance expertise. We
will be at a loss without her

On a family related matter, we need to share that Liz’ older brother Pat has been seriously
ill with End Stage Renal disease for a year, been on dialysis, and two months or so ago
was in Critical Care at Ohio State University Medical Center, diagnosed with Wegeners
Syndrome, an auto-immune disease which attacks blood vessels and organs that process
blood.(heart, lungs, kidneys, liver, brain, etc.)

Patrick and his doctors are currently working on getting him in remission so he may get

the kidney transplant he had planned for. We count on Liz for help for us at this difficult
time.

Respectfully submitted,

MO By Macy

Regis Maley Phyllis Maley
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 5 of 26

Sandra lL. MeMahan

 

May 21, 2019

Re: Mrs. Elizabeth McMahan

Honorable David Stewart Cercone
United States Court House

17 South Park Row

Erie, PA 16501

Your Honor,

| am writing this letter on behalf of Elizabeth McMahan. She is my daughter-in law whom |
have known since she met my son about 30 years ago.

Elizabeth has always been extremely devoted to her children and husband. They have taught
their two children to be kind, responsible, thoughtful, considerate, and hard working as they
both lead their lives. Both children are now in college which adds greatly to their financial
stress.

| know that she has already pled in this case but, | know in my heart that she could not have
done anything that would bring this much pain and suffering to herself or her family. | know that
justice is complicated but due to the mental and financial hardships that she and her family
have already endured, it is my sincere hope that a minimal sentence would be considered. Her
husband (my son) has already had a heart attack and this stress is not helping. Quite the
opposite is occurring, as he dearly loves his wife and can not believe this is happening to their
family. They have persevered throughout these past few years. Even though she can never
work again in the field she loved, she has obtained another position as Front End Manager at
Lowes for cashiers and Customer Service to help support her family during this stressful time.

As a mother, mother-in-law, and grandmother | can’t help but to have a heavy heart over this
entire situation. | am very hopeful that you can find compassion and leniency in your decision
So this family and extended family can move on.

fonbutl FIC DNaher/

Sandra L. McMahan
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 6 yi 26

3/149

Honorable David Stewart Cercone
United States Court House

17 South Park Row

Erie, PA 16501

This is a character reference for Liz McMahan. Liz is my daughter-in-law. My wife has
listed many tributes to Liz 's character, which we both believe speaks truthfully to her character.
Liz has raised my grandchildren very well. | am a proud Grandpa, and very grateful for Liz’s
guidance.

Liz has been a steady person for our family as well. | was disabled early in their
marriage and she has been an emotional support to me and my son. When my wife got kidney
disease, Liz was one of the people | could discuss my feelings to, she was always supportive,
helpful and upbeat.

We have become closer as the grandkids were growing up, helping me to understand
what kids were facing in these modern times. She was always positive and hopeful.

We suport Liz as an honest person, a girl with good intentions for her family. | ask for
God's mercy and the courts mercy in the outcome of Liz's case.

ype E. mM w\ oan
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 3/19
19([ 14

Honorable David Stewart Cercone
United States Court House

17 South Park Row

Erie, PA 16501

{ am Liz McMahan’s step mother-in-law. There is a strong bond between parents and
their only child and | think | got to know Liz as a friend instead of a parent figure.

Liz has a strong personality and doesn’t take her responsibilities lightly, she is
enthusiastic, and always cheerful. | watched Liz raise two children that have grown into very
responsible young adults. They can speak for themselves in a polite and respectable way. Both
are raised with strong morals and integrity, | attribute that to both of their parents who kept them
involved and taught them a good education will take them far in life.

Liz has always been a champion for her family. When Liz had children, she was torn *
between raising her kids and continuing her career, which she was just starting to move ahead
in the business world. She chose raising her children, because they couldn't find child care that
compared to a mothers guidance.

To help her family make ends meet, Liz got involved in home sales, Longaberger,
Arbonne... she did very well. Liz has a personality for sales and when the kids were in school it
was a no brainer for her to pursue a career in that area.

Liz is and has always had strong morals and ethics, between teaching her kids about the
dangers of drugs, speaking the truth, and having a strong faith in God. She helped fund raise for
Women's shelters, cancer and other causes. My grandchildren were involved in Christmas
Shopping for needy families, and saving their allowance to put a few coins in the basket at
church. They were taught compassion at a young age, whether it was helping the homeless, or
taking in a stray pet. As the kids friends parents went through divorce, John and Liz made their
home a safe space for all the friends. They provided a warm family setting for the children
whose future was uncertain. Liz was the one with the strong Christian values, her family learned
from her.

| know Liz works very hard to put 2 kids in college, working overtime, taking on more
hours because Lowe's is shorthanded and they depend on her. She is well liked by everyone,
even though she is in a managerial position.

Will her family suffer if Liz is incarcerated? Certainly, they have gone through 401k’s and
refinanced their house to pay for lawyers and court expenses, and two educations in good
schools. John works just as hard as Liz, and because of his job, he could not transport his wife
to work if you took away her driving privileges. Erie does not have a very good public
transportation system.

The one thing | can say is Liz and John have always worked hard for their family, They

had a dream of creating excellence in their children, it certainly didn’t involved a Federal Court
case. | know Liz is ashamed and mortified to be so manipulated and misunderstood.

Mary McMahan
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 8 of 26

Geraldine Mate

   

March 20, 2019

Re: Mrs. Elizabeth McMahan

Honorable Judge David Stewart Cerone
United States Court House

17 South Park Row

Erie, Pennsylvania

16501

| am writing this character letter on behalf of Elizabeth McMahan. Elizabeth is married to my
nephew, John McMahan. | first met Elizabeth approximately 30 years ago while she was
attending Akron University along with my nephew. | liked Elizabeth from the first day | met her.

Elizabeth has a strong personality, which | feel can give one the wrong impression of her. The
Elizabeth | know is intelligent, kind and caring. She is very family oriented and a dedicated wife
and mother. Elizabeth has always been there for her husband and children. She is extremely
protective, supportive, and involved in all they do. Due to the fact that | have always resided in
another state than Elizabeth | feel | am unable to comment on her interactions with friends or
co-workers. However, through family visits and conversing with her she seem to enjoy being
involved in her community. Elizabeth has always been a hard worker and strives to do her best.
She always spoke with pride about her accomplishments at work from her time at Disney World
to her current employment. | am not fully aware of all the details regarding her case, although |
do however have knowledge of the accusations and seriousness of the case. The situation has
been hard on her and her family both emotionally and financially. | truly believe that Elizabeth
would never have intentionally done anything against the law or to jeopardize her employment.

My hope is that this letter regarding Elizabeth and her current case will act as a positive factor
when considering her sentence. Despite the current case | believe Elizabeth is an honest and
good individual. Feel free to contact me with any questions or concerns.

Sincerely,

iin
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 9 of 26

April 8, 2019

Honorable David Stewart Cercone
United States Court House

17 South Park Row

Erie, PA 16501

| was the web developer and internet marketing advisor for
National Tool Grinding for over ten years. During this period, |
would spend anywhere from one full day to a day and a half
each weekatNIG.

During this time | met and got fo know many of the NTG sales
staff. Customer feedback from the sales staff was important to
me so! could learn what adjustments should be made to the
various websites and internet advertising programs | was
managing.

Liz McMahon was one of the sales reps | got to know. | found
her to be among the best salespersons at NTG and she always
seemed to.be looking after the best interest of both the
customer and NIG.

The product mix offered on the websites were always changing
as were the prices and terms, seemingly on a whim. My job was
to simply execute the changes given me by Mr. Paul Galla, not
to inform the staff of the dynamic nature of the websites.

lf | were starting a business | would not hesitate to hire Liz.

Regards,

i Schone

John Scherrer (retired)

Former owner of Internet Marketing Resources, Inc.
  
 
  

Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 10 of 26

MERCYHURST ces

Baccalaureate World School

Preparatory School —

 

Honorable David Stewart Cercone
United States Court House

17 South Park Row

Erie, PA 16501

lam writing this character reference at the request of Liz McMahan as she prepares for her upcoming
sentencing. | am happy to be able to lend my support on Liz’s behalf to assist in any way to provide you
a clearer picture of who Liz is and the type of person | know her to be. | do not have enough familiarity
of the legal procedures to use this space to influence a sentence, but desire only to afford your honor
some evidence that no one of us is just one thing, but we all have a character comprised of many facets.

| have known Liz McMahan for the past eight years. | was first introduced to Liz and her family when her
son Joshua entered the church youth group for which | was the director. He was a bright and curious
learner, in all things, and open to new ideas. Clearly the product of a supportive home, one that allowed
space for free and creative thinking and a safety in expressing those ideas. Her daughter, Katriana,
attended Mercyhurst Prep where | have been employed as an administrator for the past 8 years. Kat
was, and is, extremely talented in the performing arts. She was a true star here at Mercyhurst Prep and
| state this only to illuminate the fact that she was talented and dedicated because she was so supported
by her family. Liz and John were ever supportive and showed great care for all of Kat’s endeavors.

Liz is a good mother, as evidenced by the care she shows in raising her children, and a loving wife as |
know she is wanting what is best for her family and is aware of the disruption this has, and will continue,
to cause. | am certain that a long sentence will be more than just disruptive to her family, it could have
a devastatingly negative impact on not only her, but the entire family. They are fighters, but the toll
that a long sentence would take would be extremely difficult.

As | write of Liz’s character, | would be remiss to not assert that it is my opinion that this offense for
which she has been convicted seems to be outside of her more normative character. Instead she has
been a trustworthy employee, and consistently met her financial obligations to Mercyhurst Prep. She is
a person who has dedicated her life to the success of her family. She made some mistakes, as we all do,
but to be defined by those mistakes would not present a full account of her character, and | trust that all
of her good qualities are being viewed in a positive light.

In conclusion, | have great faith in our legal processes, and appreciate the opportunity to share my
opinions relative to the character of Liz McMahan. | am confident that these will be read by the people
most well positioned to affect the decision as to her sentencing. | thank you in advance for the care you
display for the people that come in front of your bench, and for reading this character reference.

Sincerely,

    

President, Mercyhurst Preparatory School

A Sponsored Ministry of the Sisters of Mercy

538 East Grandview Blvd. - Erie, Pennsylvania 16504-2606 + 814.824.2210 + Fax:814.824.2116 * www.mpslakers.com
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 11 of 26

March 28, 2019

Honorable David Stewart Cercone
United States Court House

17 South Park Row

Erie, PA 16501

Kim W. Jeffreys

 

Dear Judge Cercone,

| am writing to you as a character witness for Liz Mc Mahan.

My wife Krista and | first met Liz fourteen years ago. My wife and had | decided to attend a New Years
Eve party at Lake Shore Country Club. Being new to the area, we didn’t have anyone to sit with. Liz,
seeing us sitting alone, invited us to join she and her husband for dinner. During our dinner
conversations they took turns leaving the table. Turns out, instead of leaving their two children home
alone, they brought them along and they were having dinner in the grill room while we were at the
party. Krista and | were impressed that they included their children on this typical “adult night out”.

Our dinner conversations ted to discussing the fact that Krista and | were new to the area, and that we
were looking for a church to attend. Liz invited us to the Church she and John attended. Liz and John
were active members of Saint Julia’s Catholic Church. Krista and | attended St Julia’s until Krista’s cousin
became pastor at Holy Cross Catholic Church in Fairview. During our time at St Julia’s, Krista and | saw
how active and well-respected Liz and John are at in their church. They both participated in many parish
activities.

Over the years we continued to socialize with Liz and John, always admiring how dedicated they were to
raising their two children.

Since the charges were filed, Liz and John have quietly kept to themselves. They discontinued their
membership at Lake shore. John continued to work diligently to provide for his family. Liz searched for a
new job and landed at Lowes. | shop at Lowes and it is the highlight of my day if she is working. | can

hear her voice helping customers when | walk in the store.
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 12 of 26

Liz and John have continued their ministry work at St Julia’s and their Children have remained their top
priority. Their social life has taken a back seat. The stress on this family is evident.

Having been a partner in an architectural firm for over twenty years, with 85 employees and running
multiple projects at a time in three different states, | have learned to be a pretty good judge of
character.

Liz Mc Mahan is a good person. Her dedication to her family, her church and her caring spirit are a
testament to that.

If | may be of any further assistance, please do not hesitate to contact me.

Respectfully;

: 3-25-74

Kim W. Jeffreys
Emeritus Principal

(814) 490-6079

Weber Murphy Fox
Architecture _—_ Interiors Construction Management

Planning and Landscape Architecture
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 13 of 26
LIFE
UPMC Eiixene
MEDICINE
PRIMARY CARE

PARTNERS March 29, 2019

7287 West Ridge
Road

Fairview, PA 16415 Hon. David Stewart Cercone
Phone: (814) United States Court House

877-2360
Fax: (814) 17 South Park Row

474-3561 Erie, PA 16501
Allison Mailliard,

pO

Michael Spellacy, Character Reference Letter
DO . . .

Brian Stark, DO RE: Elizabeth (Liz) McMahan
Damecn Covert,
CRNP

Julia Trimble PA-C
Paige Robinson
PA-C

Dear Judge Cercone,

| understand the Court often takes into account the character of a defendant in
administering Justice. In the case of Elizabeth McMahan, this policy would be most
appropriate.

| have known Liz and her husband John and their children for 15 years. Our families often
did things together, and my wife and | would consider her a very good friend. In fact, | do
not know anyone who has ever had any negative experience with her or would have
anything bad to say about her! We know her well, and have always considered her to be a
thoughtful, sincere, and faith-filled woman. She is a wonderful friend, a loyal and most

" appropriate wife, and an amazing mother. She has always appropriately fulfilled her roles
in life, and maintains essential roles in her family, her church, our group of friends, and the
community. She also has been gainfully employed her entire adult life.

In recent months, | have also gotten to know her as my favorite employee at Lowe's, where
she has been working over the past year. Always pleasant, always helpful, always
knowledgeable, Liz is our go-to person when we shop there. And because my family
medicine office is nearby, many of her fellow employees are well known to me as patients
of mine, so | can say with certainty that she is greatly appreciated and held in high esteem
by her coworkers for her work ethic, dedication and honesty. She would be greatly missed
by her team there, not to mention by her family, friends and faith community.

Unquestionably, Elizabeth McMahan is a good person who deserves any consideration
that the Court can offer. | am grateful for the opportunity to advise the Court on her behalf.

Sincerely,

wh Th Harhoo

BRIAN J.N. STARK, D.O.
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 14 of 26

Honorable David Stewart Cercone
United States Court House

17 South Park Row

Erie, PA 16501

March 20, 2019

Honorable Judge Cercone,

| wanted to take a few minutes to share my reflections on both my business relationship and friendship with Liz
McMahan over the past 15 years.

To start, Liz and | had two children in the same class in Fairview schools, her daughter Katriana and our son
Bowman. | knew Liz as an Involved, responsible and caring parent. Attending events in support of her children and
the community. As the kids grew, our relationship continued.

Liz and | both have an entrepreneurial spirit. We have a natural affinity for marketing and sales. While we did not
work for the same company, we both were growing at home businesses when Liz and | met. | was invited into the
McMahan home on a number of occasions for business events as well as she invited into our home. All of those
experiences were positive and in keeping with my representation here.

| knew Liz to be an ethical, responsible businesswoman. | knew she had built a team within her company and | also
knew from personal experience that would not be possible without hard work and most importantly the ability to earn
people’s trust. In an at home business, without trust, you won't be in business tong. Without trust, you won't sell
products. Without trust, you won't have repeat customers. Without trust, you won't have the referrals needed to
continue to grow your business and without trust, you won't have anyone wanting to join your team and become your
business partner.

More recently, Liz and her family attended the same church our family attended. We have watched her walk through
the public accusations with a degree of humility and strength that was to be admired. | know now that Liz has pled
guilty to some of the charges. And while | don’t have knowledge of the details, | continue to admire her courage and
strength as she goes through this trial.

| own a business in the Fairview and | respect her former employee has a perception of what happened and a case. |
would suggest there are always more than one perspective and the truth usually lies somewhere in between. It is my
hope that you find that in between and allow Liz to pay for her charges without jail time away from her husband and
children.

Sincerely,

14.Rra>

Gail G. Root
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 15 of 26

April 3, 2019

TO: Honorable David Stewart Cercone
United States Court House
17 South Park Row
Erie, PA 16501

RE: Elizabeth McMahan

Your Honor:

This fetter is to provide a character reference for Elizabeth (Liz) McMahan, | have known Liz for about 13
years. We first met as a result of our daughters’ friendship while attending Fairview Schools. Her family
and my family connected immediately which allowed us to begin our rapport. Over the past few years |
interact with Liz on a weekly basis through her occupation at Lowes Corporation.

Based on the time | have known Liz | can give testimony to the following: She is a caring and dutiful
mother who provided(s) constant love and nurture to her children, She is a devoted wife, supportive,
protective, and loving to her family, She Is a kind and compassionate person who seeks to engage in
conversation and interaction with her fellow man, | have never witnessed her degrade, belittle, or
denigrate anyone, | have never known Liz to use profanity, consume alcohol, or commit any act of
aggression against anyone. During my at least weekly trips to Lowes | deliberately walk by her desk
(work) area to engage her for warm and humorous conversation. Liz and her husband John have always
been kind to my family, and we are proud to call them our friends.

Please do not hesitate to contact me should you need additional information. Thank you for reading my
reference and for your consideration regarding Liz.

39 PUN

James J. Phillips, CMA, MBA
Owner, Follys End Campground, Maple Motel
Member, Fairview Planning Commission
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 16 of 26

Character Reference letter

Honorable David Stewart Cercone
United States Court House
17 South Park Row

Erie, Pa 16501

| met Liz McMahan about 20 years ago. She lived on the same street as | only 1 block away. |
have known her through friendly meetings. | know her family, John, Joshua and Katarina. We
were all members of St. Julia Parish for a number of years.

| have had business dealings with her when she was a Longaberger Basket reprehensive. |
purchased several baskets from her. | am a member of a woman’s club and we purchased
many baskets from her for a fund raiser we have had. She was always honest and up front with
us. She knew her business very well.

1 can honestly say, that | would never have expected her to be accused of the wrong she did.
She always was upright and honest.

This will be a major sadness to her family. Her children and husband will suffer the
consequences of her mistake.

Everyone makes mistakes. She and | had a talk one morning after Mass and | fully believe that
she regrets everything she did.. She is a good woman, good wife and a wonderful loving
mother.

Respectful submittad

Mary/yi(Pegey) Wes

 
 

rth. T2017
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 17 of 26

Honorable David Stewart Cercone
United States Court House
17 South Park Row
Erie, Pa 16501
March 20, 2019

Dear Judge Cercone,

My name is Edwin M. Manchester, Jr. | am writing you in reference to
Elizabeth McMahan. | retired from Roadway Express Inc. in 1999. | was
the Terminal Manager of that facility and worked for them for thirty-
five years. In 1992 John McMahan was sent to me from the Roadway
Express facility in Akron, Ohio. He worked as a supervisor under my
direction. During that period of time | was able to meet his wife and
became a very good friend of theirs. Over the years | watched as their
family grew and | know that Elizabeth was a very good Mother to her
family. They attended the same church that | go to, St. Julia Catholic
Church in Millcreek Township. Elizabeth was also a Cantor during the
Masses. She has a very good singing voice. | know that she was involved
with some of the different groups at the church. When the Knights of
Columbus would have a Spaghetti Dinner, offered for the parishioners,
she would always be there to help with the cooking, serving and
cleanup. We could always depend on her to help us when help was
needed. | know that she is working at Lowes at the present time and
her performance there has been outstanding. All of my contacts with
her and her family have always been positive.

Sincerely,

 
  

 

 

. Manchester, Jr
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 18 of 26

Honorable David Stewart Cercone
United States Court House
17 South Park Row

Erie, PA 16501
May 17, 2019

Dear Sir,

| have known Liz McMahan since 2009 when my family moved to Fairview Pa. Our daughters became
friends and we followed. | instantly respected Liz and came to know her as an amazing mother with
strong Christian values, a tireless volunteer and a woman that would do anything for a person in need.

Our daughters went to different high schools, so we all didn’t see much of each other for a time. When |
learned of the accusations against Liz, | was incredibly shocked and knew there had to have been a huge
misunderstanding. I’ve now had the privilege of working with Liz for the past two years at Lowe's. She is
in a supervisory role with an enormous amount of responsibility. She handles literally thousands of
customer issues each week with a smile on her face. She handles scheduling issues everyday with
finesse while balancing the occasional work disasters with intelligence and speed. I’m sure the stress
and uncertainty of her future has brought her to her knees. But while she is at work she prays and
conducts her public self in a completely professional manner.

| would respectfully suggest that she and her family have suffered immeasurably and ask for leniency in
your decision.

Sincerely, a en”
7?

 
C4 /24 / Base 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 19 of 26

Garris Gatlin

   

To whom this may concern,

My name is Garris Gatling and I’m proud to offer my recommendation of Elizabeth McMahan to
whom I have personally known for 4+ years as co-workers.

During my professional/personal relationship with Elizabeth McMahan I have experienced a person
who shows up earlier than asked, works hard, works extra hours when asked, makes the best business
decisions to take care of customers and carries themselves in a polite, respectful manner. In addition,
Elizabeth McMahan is a family-person who has always presented themselves with levelheadedness and
grace.

Its with great confidence that I recommend Elizabeth McMahan as someone who, I truly believe,
possess the character and judgment for the better of our community.

Feel free to contact me if you should require any further information.

Sincerely,

Carn S Get| ‘nq

dding

Assistant Store Manager
West Erie Lowes
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 20 of 26

Honorable David Stewart Cercone
United States Court House

17 South Park Row

Erie PA 16501

Honorable Cercone,

My name is Alberta Lawn. I have known Liz since 2015 when started working at Lowes.
Since then we have become friends both at work and outside of work. Liz has very high standards at
work. Her title is Head Cashier and she is in charge of at least 20 people. She is very fair with
everyone, very understanding of their needs and expects everyone to do their job, She is very highly
thought of in our store. From management on down. She picks up quickly on new systems and is an
excellent trainer. She helps out in other departments and is willing to do whatever is needed in our
store. She is a real team player.

I consider Liz to be one of my best friends outside of work. She adores my 5 year old grandson
and has him over to her house for sleepovers and just to play. Her husband played Santa Claus for
Christmas and came over with a sack of toys. She is always willing to listen to my personal problems
and tries to hep out the best she can. We share both work and personal issues. She has helped my
daughter with not only advice but also rides when needed. I have become close to her family also. Her
daughter and I heve become friends. We have enjoyed dinners and social gatherings outside of Lowes.

This is Liz’s first offense, she has never been accused of anything in her past. She has severely
suffered emotionally and financially because of this accusation. Throughout her bad times she still
somehow managed to come to work and hide her problems. It would be a big loss to our store if Liz
was to be incarcerated. She is a staple in our store. Many of our repeat customers consider Liz a friend
and come in looking just for her.

I am asking you to be lenient with Liz and allow her to continue to work and be a productive
member of society.

Mbak.
Lads, Youre)

dhe Lawn
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 21 of 26

 

se _~_—CiLakeshore Community Services, Inc.

 

ee Providing Services Since 1986

April 4, 2019

Honorable David Stewart Cercone
United States Court House

17 South Park Row

Erie, PA 16501

RE: Mrs. Liz McMahan Case
To The Honorable Judge David Stewart Cercone:

I am writing on behalf of Liz McMahan. Mrs. McMahan, and I have been close friends
for four years. I have gotten to know Liz and her family by working side by side with her
at my 2" job at Lowe’s. In this time, she has proven to be a respectable co- worker,
friend, and is known for being a dedicated wife and mother.

I know that Liz has acknowledged a charge against her, but this is out of character for her
as she has led a very positive lifestyle and is very adored by her friends and family. I am
writing to offer a glimpse of who Liz is and, that is some-one who is far more than the
offense she pled to. I know the Federal Sentencing guidelines and | realize how
significant the possible sentence could be. I hope that you will find Liz’s life, work, and
her family to warrant a low sentence.

Watching her endure the hardships of losing a job that she loved, unexpected legal
expense, and loss of assets the humiliation of this taking place at your work in front of
colleagues, customers and still maintaining an upbeat attitude. The sacrifices she had to
make over the course, and the gossip of the community surrounding the news media is
heart breaking for anyone.

Thank you
(4 yo 44, {Cos the rs
C4 nn Neville
VP Billing and Claims
Lakeshore Community Services, Inc.

€rie Corporate Office Corry Office Warren Office Ridgway Office
1350 West 26th St. 114 West Smith St. 1020 Pennsylvania Avenue West 15010 Boot Jack Road
€rie, PA 16508 Corry, PA 16407 Warren, PA 16365 Ridgway, PA 15853
814-456-9962 814-665-3025 814-723-4680 814-772-1921
Fax: 814-456-0595 Fax: 814-665-9080 Fax: 814-723-484] Fax: 814-772-8106

wuww.lakeshorecs.org
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 22 of 26

December 21, 2019

Michael Kanavy

To Whom It May Concern:

T have known Liz McMahan in a variety of capacities for many years. She has been my
coworker now for the past 5 years. In addition, she is a very good friend of mine.

Liz as a coworker is very dedicated to her job and helping the people around her. whether,
that be with fellow coworkers or the customers she serves everyday at her job. She has a
very strong work ethic which has also trickled down to her son which I have also had the
pleasure to work with for a short time.

As a friend outside of the workplace I can say that she is dedicated to her family and
friends and is always willing to listen if you need a ear to lean on.

Sincerely,
QE

Michael Kanavy
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 23 of 26

Judge Cercone,

| am writing to speak on Elizabeth McMahan’s character and ethics. | have known Liz for
approximately five years, and in the past six months | have grown closer to her than ever as a
housemate and coworker at Lowe's.

When | first met Liz | knew that we were very similar in that we push people to succeed. If she
believes in someone, nothing will stop her from helping them to become the best version of
themselves. | have seen her do this many times with her son Joshua, her daughter Katriana, her
husband John, and others such as her coworkers, friends, and of course myself. Because she
pushes people to succeed, | consider her a shining light in all of these peoples’ lives.

At work, Liz is entrusted with a lot of responsibilities and she takes them all in stride. | have
never seen her deny a customer or coworker help. | have never felt that she put herself above
anybody else. She is patient with people that are slow to understand, and quick to solve any
problems that may arise. She works hard every single day, and it shows.

At home, I rely on Liz for her moral support every day. When | have an emotionally draining
day and need to talk about my frustrations, she is always there to lend an ear and some advice
for me. When | need someone to get me through a long run, she will join me and put up with my
constant complaining. She motivates me to finish what | start. She is my greatest competition
and teammate. | would have never been able to run a half marathon without her by my side.

| would vouch that Liz McMahan is an honest, hard working, compassionate, and extremely
loved individual that is not only relied on by many, but also myself.

Thank you for taking the time to read my letter.

Sincerely,
Alia Gestl
Li? ®

 

Aonete
Ke Aker lout Norte =

'| Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 24 of 26

pte Poet Meco Ceram.

ere ee ia
PA /650/

 

 

na ie

L eae Dud Mngt a Qe phaus. Aepreacdk | a

we ta. a Aca her ert SGtists On Metin Grr
(AI

 

|
et

he

Le Veuttowte- Qe

got. he Le Atig, Anke Cai AnberAdis tip a
ALinAnmenr flome tn rth wttia Apt MLE

csesilageagdes tne etre yurhotinr Av Mo ature

meer Aateg ‘effec. Avhen Chey ei

 

d intone La Pe ae seta Lien
a llincas neh otto. hen stp Fave ar A Ao-

= Lik: ly Lege the oe, a. Cn
—— Oy. ti a GuUedl tit k Slowey. The

 

 
 

 

 

aig i rs ad, a glace cls handtene anc Ahe qitimerd
ea tcosat Lut &. ig gore pepe =

 

 
beet

7 GE
ee ae ek fae ——

sf

Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 25 of 26

 

 

 

 

 
 

 

 

ceptional Oud

 

 

    

 

 

 

 

tm
I XN)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:15-cr-00036-DSC Document 135-1 Filed 12/27/19 Page 26 of 26

Carrie Pawlica.

 

03/28/2019
Eizabeth: McMahan .

During my relationship with Elizabeth McMahan, I have experienced an individual who
always comes to work, works hard, and carries herself in a polite respectable manner. She works ~
overtime any time she is given an opportunity, is willing to change and adjust to any schedule to
make the store rn smoothly, and is an exceptional Head Cashier. Elizabeth also is very
compassionate. When one of the cashiers has problems, Elizabeth is always there to lend an ear, .
and help them in any way that she can. She is very focused and driven to always do better, :
including trymg to encourage everyone around her to do the same. I not only consider Elizabeth
a coworker, but also a friend. She is kind, considerate, and full of life. I know that I can‘ count- an
her, trust her, and know that she will be by my side. The most important thing to Elizabeth is her | :
family and their well —being. She is a very devoted Mother to her children, and wife to her
husband. Elizabeth plays a very important role not only in our workplace, but she plays a very

important role as a friend with anyone that knows her.

It is with great confidence that I recommend Elizabeth Mcmahan as someone who, I truly
believe, possesses the character and judgement for the betterment of our community.

Thank you,

Vania Yulin
